Citation Nr: 0619053	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a lumbosacral spine 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for a right calf 
disability.

8.  Entitlement to service connection for a right foot 
disability, to include disability of the great toe and fifth 
toe.

9.  Entitlement to service connection for a bilateral ankle 
disability.

10.  Entitlement to service connection for a left index 
finger disability.

11.  Entitlement to service connection for a pulmonary 
disability, to include bronchitis and reactive airway 
disease.

12.  Entitlement to service connection for a xiphoid process 
injury (sternal fracture).

13.  Entitlement to service connection for costochondritis.

14.  Entitlement to service connection for a right eye 
disability, to include floating tissue and a ruptured blood 
vessel.

15.  Entitlement to service connection for right inguinal 
strain and a torn testicle.

16.  Entitlement to service connection for ureterolithiasis 
(claimed as blood in the urine).

17.  Entitlement to service connection for a red blotch on 
the tongue.

18.  Entitlement to service connection for bilateral hearing 
loss.

19.  Entitlement to an initial compensable evaluation for old 
granulomatous disease of the lung.

20.  Entitlement to an initial compensable evaluation for a 
scar of the left index finger.

21.  Entitlement to an initial compensable evaluation for a 
scar of the left thumb.

22.  Entitlement to an initial compensable evaluation for 
residuals of a stab wound to the left foot.

23.  Entitlement to an initial compensable evaluation for 
tinea capitus to the posterior occipital scalp.

24.  Entitlement to an initial compensable evaluation for a 
chip fracture of the left fifth finger.

25.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	James A. Endicott, Jr., 
Attorney


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
March 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The veteran has been scheduled for various hearings before 
the Board.  Most recently, the veteran was scheduled for a 
hearing before the undersigned Veterans Law Judge at the RO 
in September 2005.  While the veteran did not report for that 
hearing, his attorney did appear.  He withdrew the veteran's 
hearing request and indicated that he would submit a brief in 
support of the veteran's claims within 30 days.  To date, no 
additional materials have been submitted in support of the 
veteran's claims.


FINDINGS OF FACT

1.  There is no evidence of a current neck disability.

2.  A thoracic spine disability had its onset in service.

3.  There is no evidence of a current lumbosacral spine 
disability.

4.  There is no evidence of a current right knee disability.

5.  There is no evidence of a current right shoulder 
disability.

6.  A chronic right hip disability is not currently shown.

7.  A right calf disability was not manifest in service, and 
there is no evidence of a current right calf disability.

8.  A right foot disability was not manifest in service, and 
there is no evidence of a current right foot disability.  

9.  There is no evidence of a current bilateral ankle 
disability.

10.  A left index finger disability, other than scar of the 
finger, was not manifest during service or thereafter.

11.  A pulmonary disability was not manifest in service and 
there is no current evidence of chronic bronchitis or 
reactive airway disease.

12.  A disability caused by a xiphoid process injury was not 
manifest during service, and there is no evidence of such 
disability.

13.  There is no evidence of current costochondritis.

14.  A right eye disability was not manifest during service, 
and there is no evidence of a current right eye disability.

15.  Right inguinal strain and a torn testicle were not 
manifest during service, and there is no evidence of current 
right inguinal strain or a torn right testicle.

16.  There is no evidence of current chronic 
ureterolithiasis.

17.  A disability manifested by a red blotch on the tongue 
was not shown during service and there is no current evidence 
of such a disability.

18.  The evidence of record fails to demonstrate that the 
veteran has a current hearing loss disability.

19.  Pulmonary function tests indicate Forced Expiratory 
Volume in one second (FEV-1) at 89 percent of predicted 
value, and Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 117 percent; no reversible 
airway disease has been documented, and VA examination was 
within normal limits.

20.  The scars of the left thumb and index finger are not 
productive of functional impairment.

21.  The stab wound of the left foot is not productive of 
functional impairment.

22.  Tinea capitus is manifested by a port-wine colored 
lesion on the base of the veteran's scalp, with no associated 
functional impairment.

23.  The chip fracture of the left fifth finger is not 
productive of functional impairment.

24.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A thoracic spine disability was incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A lumbosacral spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

6.  A right hip disability was not incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.  A right calf disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

8.  A right foot disability, to include disability of the 
great toe and fifth toe, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

9.  A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

10.  A left index finger disability, other than currently 
service-connected scar, was not incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

11.  A pulmonary disability, to include bronchitis and 
reactive airway disease, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

12.  A chronic disability caused by a xiphoid process injury 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

13.  Costochondritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

14.  A right eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

15.  Right inguinal strain and a torn testicle were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

16.  Ureterolithiasis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

17.  A disability manifested by a red blotch on the tongue 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

18.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

19.  The criteria for a compensable rating for granulomatous 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6820 (2005).

20.  The criteria for compensable evaluations for scars of 
the left thumb and index finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (before and after August 30, 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2005).

21.  The criteria for a compensable evaluation for a stab 
wound of the left foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (before and after August 30, 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

22.  The criteria for a compensable evaluation for tinea 
capitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (before and after 
August 30, 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2005).

23.  The criteria for a compensable evaluation for a chip 
fracture of the left fifth finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5024, 5227 (2005).

24.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 is not warranted.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was received in 
March 1998, well before the enactment of the VCAA.

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter in October 1998 notified the 
veteran of the requirements to make his claim well-grounded.  
This letter was sent to the address provided by the veteran 
in his claim and on an October 1998 statement.  

The veteran complained about his initial VA examination in 
October 1998.  However, he failed to report for examinations 
scheduled in February 1999.  A report from the VA hospital 
indicates that the examination notification was sent to the 
veteran's address of record, and that it was not returned as 
undeliverable.  The motice of disagreement received in 
August 1999 was from the veteran's attorney.

In March 2001, correspondence sent to the veteran was 
returned as undeliverable.  In July 2001, the RO contacted 
the veteran's attorney and indicated that letters sent to 
the veteran's address of record had been returned as 
undeliverable.  The RO asked the attorney to furnish a 
current address.  

The RO contacted the veteran's attorney in January 2002.  
The attorney stated that he had had no contact with the 
veteran in the previous year.  He stated that he would check 
his files for another address.  

An August 2002 report of contact shows that RO personnel 
spoke with the veteran's attorney, who stated that he had 
spoken with the veteran about one month previously.  He 
noted that the veteran had not given him an address or 
information on how to contact him, except through his 
father.  The attorney refused to release the father's 
contact information.  The attorney asked that a travel board 
hearing be scheduled, and indicated that he would contact 
the veteran's father to relay information concerning the 
hearing.  An August 2002 letter to the veteran concerning 
his September 2002 hearing was returned as undeliverable.  

In a September 2002 fax, the veteran's attorney indicated 
that the veteran had been shot and was confined due to his 
medical condition.  He asked that the veteran's travel board 
hearing be rescheduled.

A December 2002 report of contact indicates that the RO 
contacted the veteran's attorney, who reported that the 
veteran was currently in jail.  The attorney asked that the 
veteran's travel board hearing be scheduled in January 2003, 
and stated that he would appear on the veteran's behalf.  
The RO scheduled the hearing as requested.

A VCAA letter was forwarded to the veteran's last known 
address in March 2003.  This letter contained information 
pertaining to his claims, including information regarding 
what the evidence must show to substantiate his claims.  The 
veteran was asked to identify evidence in support of his 
claims.  The letter also explained that it was important 
that VA obtain medical evidence in order to substantiate his 
claims.  The veteran's attorney was provided a copy of this 
letter.

The RO contacted the veteran's attorney several times in 
2003 and 2004.  In July 2003, the attorney reported that the 
veteran remained incarcerated and that he was not able to 
rationally communicate with the attorney in order to assist 
in his claim.  He asked that he be afforded additional time 
to gather evidence, which indicates that he was aware that 
additional evidence was necessary to substantiate the claim.  
The RO left messages for the attorney in December 2003, 
March 2004, April 2004, and May 2004 to inquire as to the 
veteran's status.  The attorney called the RO in May 2004 
and stated that the veteran was still incarcerated.  He 
indicated that he did not want to give up the veteran's 
right to a Board hearing.  

The RO contacted the U.S. Marshall's Office in July 2004 and 
received information that the veteran had been transferred 
to a county jail, but that there was no trial date or date 
for release.  The RO attempted to contact the veteran at the 
jail.  No response was received.  

In November 2004, the county jail called the RO and 
indicated that the veteran had bonded out of jail in July 
2004.  The jail indicated that it did not have a forwarding 
address.  The RO then contacted the veteran's attorney, who 
indicated that he would obtain a current address.  The 
attorney did not respond to two subsequent messages left by 
the RO.

The veteran's attorney called the RO in January 2005, and 
indicated that he had not yet located the veteran.  He asked 
that the veteran's scheduling letter for a February 2005 
travel board hearing be sent in care of him and that he 
would forward the letter to the veteran when he located him.  
The RO also contacted the county jail but it had no 
forwarding address for the veteran or his parents.

In a February 2005 fax the attorney stated that he was 
assured the veteran would appear for his hearing in May 
2005.

An April 2005 report of contact indicates the attorney's 
request to be scheduled for a travel board hearing in May 
2005.  The date requested was scheduled by the RO.  In May 
2005 the attorney called and indicated that the veteran was 
out of state and could not come for his hearing.  He stated 
that he would submit a written brief in the case.  The RO 
asked the attorney to obtain a current address for the 
veteran.  

The veteran was eventually scheduled for a hearing before 
the undersigned Veterans Law Judge in September 2005.  His 
attorney appeared and stated that he had experienced 
difficulty in contacting his client.  He agreed with the 
undersigned that he would withdraw the veteran's hearing 
request and submit a brief on behalf of the veteran.  It was 
agreed that any written statement would be submitted within 
30 days.  No written argument has been submitted on the 
veteran's behalf.  

In sum, the RO has over the past several years made numerous 
attempts to contact the veteran, without success, and has 
acceded to the numerous requests the veteran's attorney made 
with regard to scheduling hearings.  Although the veteran's 
attorney has indicated on various occasions that he would 
obtain a valid address, he has not informed VA of a current 
address.  While an address was supplied by the U.S. 
Marshall's Office in July 2004, a letter sent to that address 
resulted in no response.  The veteran's attorney has 
indicated his knowledge that additional evidence is necessary 
to substantiate the veteran's claims.  However, no additional 
evidence has been submitted.  The Board is also unaware of 
any such outstanding evidence or information.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
The Board recognizes that the RO has made admirable efforts 
to contact the veteran and inform him of the status of his 
claim, to schedule him for examinations and to schedule 
hearings as requested.  There has been no indication of 
cooperation by the veteran for several years, and the Board 
concludes that remanding the case to the RO for any further 
attempts at development or notification would be an 
unreasonable and futile demand on the RO's resources.

The Board notes that VCAA notice was not provided until after 
the initial adjudication of this case, and that subsequent to 
the March 2003 notice, the case was not readjudicated.  
However, in light of the above discussion, the Board finds 
that no pertinent evidence has been added to the claims 
folder since the initial adjudication of the veteran's 
claims, and again concludes that remand to readjudicate the 
veteran's claim at the RO would serve no useful purpose.  

Analysis

As an initial matter, the Board notes that 38 C.F.R. § 
3.655(b) addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that when a claimant fails to report for a scheduled 
medical examination without good cause, an original claim for 
compensation shall be rated on the evidence of record.  The 
veteran failed, without explanation, to report for 
examinations scheduled in early 1999.  Therefore, based on 
the provisions of Section 3.655, the Board will render a 
decision on this appeal based upon the evidence of record.

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

      Neck, Thoracic Spine, and Lumbosacral Spine Disability

The veteran complained of low back pain in February 1995.  
The provider noted intermittent spasms of sharp low back pain 
in the lumbar region with radiation into the bilateral iliac 
crests.  The veteran's range of motion was limited.  The 
assessment was mechanical low back pain.  The veteran was 
referred to physical therapy.  

In July 1995 the veteran presented with complaints of neck 
pain, stating that a barber had "popped" his neck.  
Physical examination revealed mild right paraspinal pain and 
reduced range of motion.  Chronic neck pain was assessed.  

On neurological consultation in December 1995, the veteran 
complained of jerking of the extremities and prickly 
sensations in his hands.  The examiner found no objective 
evidence of neurological disease.  He suggested a psychiatric 
consultation for possible somatoform disorder.

During hospitalization in December 1995, the veteran also 
complained of a mild head injury a few days before admission.  
He was examined and found to be neurologically normal.  The 
pertinent diagnosis was neck strain.

In December 1995, the veteran was seen for upper thoracic 
spine pain.  He reported that he had first had problems after 
performing situps.  There was tenderness in the thoracic 
spine.  There was no palpable defect.  The assessment was 
upper thoracic spine pain.  Physical therapy was prescribed.  
X-rays taken in January 1996 were within normal limits.  A 
physical therapist indicated that he was unable to obtain a 
clear pictures of what was problematic for the veteran.  He 
suggested that the veteran seek further medical treatment.  

In January 1996 the veteran insisted that he suffered from a 
thoracic deformity.  Further X-rays of the veteran's thoracic 
spine were within normal limits.  The veteran was again 
referred to physical therapy.  

In June 1996 the veteran related that he had been injured in 
the T3 area while performing situps.  He indicated that a 
civilian physician had told him that he had damage to the 
connective tissue.  He complained of substandard treatment 
for the injury.  He also argued that the stress from the 
injury had caused heart irregularities and nausea.  A June 
1996 treatment record indicates upper back pain of unknown 
etiology.  X-rays of the veteran's thoracic and lumbar spine 
in August 1996 were normal.  A bone scan was also normal.  

An MRI of the thoracic spine conducted in October 1996 was 
interpreted as normal.  A CAT scan in November 1996 revealed 
an anatomic variation of the upper thoracic spinous 
processes, and the conclusion was anatomic variation, 
otherwise normal study.  A December 1996 orthopedic clinic 
note indicates that the MRI revealed abnormality in the 
thoracic spine, without root or cord abnormalities, 
consistent with traumatic injury.  The provider noted that 
the veteran was pending a medical evaluation board for 
multiple complaints.  He concluded that the veteran had a 
definite abnormality.  He indicted that no further treatment 
was required.  

A February 1997 treatment record indicates decreased 
sensation to light touch over C5 to T1, with normal strength.  
Active range of motion was full.  There was a mild 
interspinous depression at T2-T3.  The assessment was chronic 
right arm pain/neuropathy, rule out myelopathy/neuropathy.  
In April 1997 the veteran was assessed with a possible 
interspinous disruption/injury, remote.

A May 1997 treatment note indicates back, right leg, and hip 
complaints.  The veteran's back was tender at T2-T4, and 
there was right paravertebral tenderness at L4-L5.  The 
veteran's right hip was tender at the greater trochanter 
area, worse with internal rotation.  The diagnosis was 
multiple spinal injury.  

On VA examination in May 1997, the veteran reported a neck 
injury during a haircut with extreme rotation of his neck.  
He stated that his neck was doing much better, but that he 
still had residual aching.  The examiner indicted that the 
physical examination was normal.

The veteran also described an injury to his thoracic spine as 
a result of performing situps.  He complained of residual 
pain.  He also described numbness on the right and in the 
upper extremities.  Physical examination revealed minimal 
subjective tenderness in the paravertebral muscles of the T2-
T3 area.  The diagnosis was injury to thoracic vertebrae with 
atypical paresthesias, otherwise normal examination.

The veteran complained of a low back injury above the belt 
line, during a physical training exercise.  He stated that 
the injury eventually resolved spontaneously.  Physical 
examination revealed a subjective limited motion, but the 
examiner noted that the veteran was able to put on his socks 
and shoes in a bent over position, exhibiting full range of 
motion with full forward flexion.  The diagnosis was low back 
injury with normal examination.

During a July 1997 assessment for a medical evaluation board, 
the veteran's chief complaints included chronic upper and 
mid-back pain.  The examiner noted that the veteran had been 
extensively evaluated for pain in the upper thoracic region.  
On examination, he complained of pain in the cervicothoracic 
junction and upper thoracic region with associated lifting 
and use of the arm.  He also had some parasthesias in the 
right upper extremity.  He also reported cracking of the neck 
when he turned his head.  He also described various 
neurologic symptoms and complained of numbness with prolonged 
standing, as well as weakness on the right side of his body.  
The examiner noted that the veteran had been assessed by a 
neurologist who had found no evidence of neurologic disease.  
On physical examination, the spine was normally aligned and 
symmetric.  There was moderate interspinous depression in the 
upper thoracic region, with tenderness to palpation at the 
upper thoracic spine and cervicothoracic junction, the 
thoracolumbar junction, and in the mid-lumbar region.  There 
was also tenderness to light palpation on the right 
paraspinal region and upper thoracic area.  The bilateral 
upper extremities did not reveal any evidence of atrophy or 
loss of motion.  There was no evidence of joint contracture 
or instability.  Neurologic testing revealed subjective 
decrease to pinprick and light touch in both the right upper 
extremity and lower extremity, as well as the torso and face.  
Motor examination revealed full strength.  Deep tendon 
reflexes were symmetric and the thigh and calf circumferences 
were symmetric.  

On review of the laboratory studies, the examiner noted that 
a thoracic spine series revealed no evidence of bony 
abnormalities, and MRI and CT scan of the thoracic spine 
demonstrated no significant disruption.  He did note that 
there was an anatomic abnormality noted in the spinous 
processes of the upper thoracic spine, consistent with 
traumatic injury from October 1995.  He indicated that lumbar 
spine X-rays were normal.  

The examiner noted that consultations had been conducted.  He 
indicated that conservative treatment had been recommended 
for the veteran's thoracic spine complaints.  

With respect to the veteran's condition at the time of 
evaluation, the examiner noted the veteran's statement that 
he was unable to perform his duties and to perform physical 
fitness training due to his back and leg problems.  The 
examiner concluded that the veteran had multiple 
musculoskeletal subjective symptoms without significant 
objective findings.  The final diagnoses included chronic 
upper thoracic and thoracolumbar back pain with associated 
myofascial pain.  The examiner indicated that the veteran's 
conditions were not expected to present any type of permanent 
disability and should resolve with conservative measures.

Physical profiles in July and August 1997 indicated chronic 
upper and lower back pain, right hip bursitis, right knee 
pain, and bilateral peroneal subluxation.

On separation examination in August 1997, the veteran's upper 
extremities, feet, lower extremities and spine were noted to 
have abnormalities.  No other abnormalities were reported.  

With respect to the veteran's claim of entitlement to service 
connection for a thoracic spine disability, the Board has 
concluded that service connection is warranted.  In this 
regard the Board notes that the service medical records show 
various complaints concerning the thoracic spine.  An MRI in 
1996 revealed an abnormality in the thoracic spine.  The 
veteran was assessed with a possible interspinous disruption 
injury, remote, in April 1997.  In July 1997, a military 
examiner indicated that there was an anatomic abnormality in 
the spinous processes of the upper thoracic spine, consistent 
with traumatic injury in October 1995.  Notably, this is the 
only objective finding with respect to the veteran's spine 
contained in the July 1997 assessment report.  Based on the 
evidence of the anatomic abnormality on the veteran's 
discharge from service, the Board concludes that service 
connection for a thoracic spine disability is in order.  

However, regarding the claims for neck and lumbosacral spine 
disabilities, the Board has determined that service 
connection is not in order.  In this regard the Board notes 
that Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  The veteran's neck and low 
back were normal on VA examination in May 1997.  The Medical 
Evaluation Board examination in July 1997 indicated that no 
neurological disease had been found.  Lumbar spine X-rays 
were normal.  The evidence demonstrates that there is no 
current neck or lumbosacral spine disability.  In the absence 
of proof of a present disability, there can be no valid grant 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Absent evidence of a current disability, 
the veteran's claim fails.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Right Shoulder Disability

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
right shoulder.  

On VA examination in May 1997, the veteran complained of 
right shoulder pain following a prolonged march, which 
resolved spontaneously.  Physical examination revealed full 
range of motion, without evidence of heat, redness, swelling, 
or tenderness.  There were no signs of muscle atrophy.  The 
diagnosis was right shoulder pain, normal examination.

Absent any indication of right shoulder problems in service, 
as well as a current disability referable to the right 
shoulder, the Board concludes that service connection is not 
warranted.  In the absence of proof of a present disability, 
there can be no valid grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent 
evidence of a current disability, the veteran's claim fails.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

 Right Knee Disability, Right Hip Disability, Right Calf 
Disability, Right Foot Disability, and Bilateral Ankle 
Disability

The veteran complained of right knee and leg pain in June 
1993.  Impressions included shin splints, medial collateral 
ligament laxity and infrapatellar tendonitis.  X-rays of the 
right knee and leg showed no abnormalities.  He complained of 
ankle pain in August 1994.  X-rays were within normal limits.  

The veteran complained of right lower extremity problems in 
November 1995, with knee pain and numbness.  Physical 
examination revealed full range of motion.  Motor examination 
indicated give away weakness in the right dorsiflexors and 
plantar flexors.  The assessment was compression neuropathy.  
Another provider assessed possible arthritis.  Nerve 
conduction studies in December 1995 revealed sensory 
neuropathy in the lower extremities.  

On neurological consultation in December 1995, the veteran 
complained of jerking of the extremities, pain in the 
"core" of his leg and prickly sensations in his hands.  The 
examiner found no objective evidence of neurological disease.  
He suggested a psychiatric consultation for possible 
somatoform disorder.

In December 1995, the veteran was seen by an orthopedist.  He 
complained of right hip pain and popping, right knee pain 
with patellar numbness, right ankle pain and snapping, and 
right great toe pain with ambulation.  The impression was 
greater trochanteric bursitis and right peroneal subluxation.  
The veteran was placed on profile for right lower extremity 
pain.  

Chronic right leg pain with ligamentous injury was noted in 
January 1996.

A May 1997 treatment note indicates the veteran's complaints 
of back, right leg, and hip complaints.  The veteran's right 
hip was tender at the greater trochanter area, worse with 
internal rotation.  The diagnosis was multiple spinal injury.  

On VA examination in May 1997 the veteran reported right knee 
problems, with swelling and a residual firm mass.  He 
complained of instability and pain on prolonged walking and 
standing.  Physical examination revealed full range of motion 
and stability intact.  There was no heat, redness, swelling, 
or tenderness.  The diagnosis was right knee problem, normal 
examination.

The veteran also complained of aching pain in his right hip 
and numbness in the right leg, with no specific history of 
injury.  Physical examination indicated pain at the extremes 
of internal and external rotation.  The diagnosis was right 
hip pain at the extremes of rotation, otherwise normal 
examination.

With respect to his right calf, the veteran indicated that he 
had twisted his knee while running, and experienced calf 
pain.  On physical examination the veteran's calf appeared 
normal, with no evidence of atrophy.  The diagnosis was right 
calf tear, normal examination.

The veteran reported that he had suffered an injury to his 
right foot in 1994, with residual pain in the great toe until 
"1976."  He stated that the pain had since resolved.  He 
reported occasional pain when he pushed off with his right 
foot.  The veteran's foot appeared normal without heat, 
redness, swelling, tenderness, or deformity.  The 
metatarsophalangeal joint of the great toe appeared normal, 
and the fifth toe appeared normal.  The diagnosis was right 
foot injury, fifth toe, healed without sequela.

During a July 1997 assessment for a medical evaluation board, 
the veteran's chief complaints included chronic right hip 
pain, right knee pain, and right ankle and foot pain.  He 
complained of insidious onset of right hip pain two years 
previously.  He denied any associated trauma.  He also 
reported the onset of right knee problems in June 1993.  He 
reported injuries to his right foot in May 1995 when he 
stepped into a hole during a run.  He indicated that since 
then he had experienced calf pain with reported muscle tear 
and right ankle pain and associated popping.  Hip examination 
revealed tenderness over the greater trochanter with no 
palpable crepitance or popping.  There was pain on motion.  
There was no effusion of the right knee, but there was some 
thickening of the prepatellar bursae.  There was no evidence 
of maltracking and the knees were stable to ligamentous 
testing.  There was tenderness in the right knee.  
Examination of the ankles revealed subluxation of the 
peroneal tendons with active circumduction of the foot.  
There was pain along the posterior aspect of the lateral 
malleolus and pain with visible subluxation of that tendon.  
Neurologic testing revealed subjective decrease to pinprick 
and light touch in both the right upper extremity and lower 
extremity, as well as the torso and face.  Motor examination 
revealed full strength.  Deep tendon reflexes were symmetric 
and the thigh and calf circumferences were symmetric.  

On review of the laboratory testing, the examiner noted that 
an MRI of the right knee did not reveal any evidence of 
ligamentous injury, meniscal injury, chondral abnormalities 
or interosseous lesions.  With respect to the veteran's 
condition at the time of evaluation, the examiner noted the 
veteran's statement that he was unable to perform his duties 
and to perform physical fitness training due to his back and 
leg problems.  The examiner concluded that the veteran had 
multiple musculoskeletal subjective symptoms without 
significant objective findings.  The final diagnoses included 
chronic right greater trochanteric bursitis, chronic right 
knee patellofemoral pain with pes anserin bursitis, chronic 
bilateral peroneal tendon subluxation with symptoms on the 
right, and possible mild cubital tunnel syndrome on the 
right.  The examiner indicated that the veteran's conditions 
were not expected to present any type of permanent disability 
and should resolve with conservative measures.

Having carefully considered the evidence pertaining to these 
claims, the Board concludes that service connection is not 
warranted.  The July 1997 examiner indicated that while the 
veteran had numerous musculoskeletal subjective complaints, 
there were no significant objective findings.  He concluded 
that the veteran's conditions were not expected to present 
any type of permanent disability, and should resolve with 
conservative measures.  The veteran was subsequently placed 
on permanent profile for back pain, right hip bursitis, right 
knee pain, and bilateral peroneal subluxation.  However, no 
chronic disabilities were shown on examination in May 1997, 
and there is no indication that the veteran currently suffers 
from disabilities of the right hip, right knee, or bilateral 
ankles.  As noted previously, the veteran failed to report 
for VA examinations in February 1999.  

With respect to the veteran's right calf, the evidence 
demonstrates no injury or disease referable to the right calf 
in service, and there is no indication that the veteran has a 
current disability referable to his right calf.  On VA 
examination in May 1997 the veteran's calf was noted to be 
normal.

Although the veteran complained of right great toe pain in 
December 1995, no diagnosis concerning the right foot was 
rendered.  On VA examination in May 1997, the examiner noted 
that the veteran's right foot was normal.  There is no 
subsequent evidence of any abnormality of the veteran's right 
foot.  

As noted previously, the veteran failed to report for 
examinations that might have provided pertinent evidence in 
his case.  The evidence of record demonstrates no current 
disability of the right hip, right knee, right foot, right 
calf or bilateral ankles.  The Board again notes that in the 
absence of proof of a present disability, there can be no 
valid grant of service connection.  Brammer, supra.  The 
preponderance of the evidence is against these claims and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	Left Index Finger Disability

The veteran presented with left hand pain and swelling in 
January 1994 after striking a wall.  X-rays revealed a 
possible nondisplaced fracture of the fifth metacarpal.  

In June 1994 the veteran requested an X-ray of his left hand 
and wrist.  He stated that he punched a padded wall during 
physical training and that he had pain in the first and 
second metacarpals.  A chip fracture of the left fifth 
metacarpal was assessed.  

In April and May 1997 the veteran complained of painful left 
index finger since a cold burn injury with liquid nitrogen 
and paresthesias of the left index finger after stabbing of 
the finger in March 1997.  

On VA examination in May 1997, the veteran's left hand 
appeared normal without deformity as a result of a boxer's 
fracture.  There was no heat, redness, swelling, or 
tenderness.  There was subjective paresthesia of the distal 
left index finger.  The diagnosis was boxer's fracture of the 
left hand, healed without sequela.

Service connection is in effect for a chip fracture of the 
left fifth finger and for a scar of the left index finger.  
While the May 1997 VA examination indicated subjective 
paresthesia of the left index finger, the objective evidence 
in this case does not demonstrate a current disability of the 
left index finger other than those already service connected.  
As such, this claim must also be denied.  Brammer, supra.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	Pulmonary Disability, to include Bronchitis and Reactive 
Airway Disease

The veteran was assessed with bronchitis in August 1993.  

Radiological testing in October 1996 revealed calcified 
pulmonary granulomas and calcified nodes in the hilum.  There 
were no other masses, effusions, or infiltrates.  The bones 
and soft tissues were unremarkable.  The impression was old 
granulomatous disease.  No acute disease was detected.  X-
rays of the sinuses revealed no evidence of mucoperiosteal 
thickening and no abnormal soft tissue densities.  

On VA examination in May 1997, the veteran reported 
bronchitis in 1993.  His lungs were clear to auscultation.  
The diagnosis was history of bronchitis, resolved.

The veteran was treated for bronchitis in July 1997.  
Examination of his lungs revealed inspiratory wheezes with no 
rales.  A chest X-ray was normal.  There were no masses, 
effusion, or infiltrates.  The bones and soft tissues were 
normal.  

On discharge examination in August 1997, a chest X-ray was 
within normal limits.  

An August 1997 treatment record notes that the veteran had a 
cough for three weeks, and that he had been treated with 
medication with good relief.  Lungs were clear.  The provider 
indicated that the veteran would be referred to occupational 
health for evaluation.  A consultation sheet indicates that 
pulmonary function tests indicated possible restrictive 
disease, but that such was not supported by examination or X-
ray.  The impression was possible allergic component.  
Subsequent testing indicated that the veteran's skin tests 
were positive for grasses only.  A September 1997 treatment 
record shows a diagnosis of mild sarcoidosis.  

In a September 1997 addendum to the medical evaluation board 
report, the examiner noted that pulmonary function tests 
during the initial evaluation had indicted no reversible 
airway disease.  He indicated that the examination had 
revealed some coarse rhonchi but no shortness of breath, and 
that the examination was otherwise normal.  On current 
examination, there were a few rhonchi, but the chest was 
essentially clear.  A chest X-ray was clear.  Skin testing 
revealed sensitivity to three weeds, but no other positives.  
The impression was chronic cough with some wheezing or 
rhonchi, with no provable reversibility.  The examiner 
suggested that the veteran's cough might be due to occult 
postnasal drip.  

In a March 1998 statement, the veteran contended that he had 
reactive airway disease and pointed to an X-ray history of 
calcification in the lungs.  

The evidence does not support the veteran's contentions.  
Consequently, service connection is not in order for a 
pulmonary disability, to include bronchitis and reactive 
airway disease.  The veteran did suffer from bronchitis in 
1993.  However, there is no indication that bronchitis was 
chronic or that it resulted in any residual disability.  
Additionally, the evidence demonstrates that the veteran has 
not been diagnosed with chronic reactive airway disease.  
Chest x-rays and pulmonary function tests have not 
demonstrated chronic pulmonary disability.  In the absence of 
a current pulmonary disability characterized by bronchitis or 
reactive airway disease, these claims are denied.  Brammer, 
supra.  The preponderance of the evidence is against these 
claims and there is no doubt to be resolved.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).
	
      Xiphoid Process Injury and Costochondritis

The veteran complained of chest pain in December 1993.  He 
reported that he had hurt his chest and sternum doing 
pushups.  On physical examination the veteran's chest was 
clear, but there was tenderness in the area of the area of 
the sternum.  The assessment was chest wall pain.  

The veteran complained of chest pain in February 1994, noting 
that it had been present since July 1993.  The pain was 
located throughout the sternum and xiphoid process.  The 
veteran indicated that it was worse with situps, hiccups, and 
coughing.  The assessment was costochondritis.  

In September 1994 the veteran presented with complaints of 
pulled cartilage in his chest.  He reported cracking in his 
sternum.  Objectively, there was positive pain with 
inhalation and minor pain with movement.  The assessment was 
minor tearing of sternal cartilage and costochondritis.

At the May 1997 VA examination, the veteran reported a 
history of blunt trauma to the xiphoid process as a result of 
being jabbed by his dog tags.  He indicated that the injury 
had resolved without residual pain.  The examiner also noted 
the history of costochondritis in 1994 as a result of a 
stretching exercise.  He indicted that the veteran had 
tenderness in the upper chest for several weeks, but that it 
had spontaneously resolved.  On examination the veteran's 
chest wall was not tender.  The diagnoses were trauma of 
xiphoid process, normal examination, and costochondritis to 
chest, resolved. 

The evidence pertaining to these claims fails to demonstrate 
that the veteran currently suffers from any residual of a 
xiphoid process injury or costochondritis.  In fact, the most 
recent evidence dates to the VA examination in May 1997, when 
the physical examination of the veteran's chest was normal.  
Consequently, this claim must also be denied.  Brammer, 
supra.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Right Eye Disability

In July 1993 the veteran presented with a blood spot in his 
left eye.  Examination revealed a subconjunctival hemorrhage.  
The retinal examination was normal.  

At the May 1997 VA examination, the veteran reported floating 
tissue in his right eye and stated that he saw it on close 
inspection.  The conjunctivae and sclerae were clear.  The 
fundi were benign and lens was clear.  The diagnosis was 
floating tissue in the right eye, normal examination.

In June 1997 the veteran reported that his eyes had come into 
contact with contaminated water.  They were irrigated and 
rinsed.  There was no tearing or burning.

On discharge examination in August 1997 the veteran's eyes 
were noted to be normal.  

In a March 1998 statement, the veteran indicated that in June 
1997 his eyes were flushed with eye cups, and that his left 
eye had been injured.  

There is no evidence of a current disability of the right 
eye.  The May 1997 VA examination indicated that the 
veteran's eyes were clear, and that examination was normal.  
Accordingly, service connection cannot be awarded for a right 
eye disability in the absence of a current disability.  
Brammer, supra.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

      Right Inguinal Strain and Torn Testicle

On VA examination in May 1997, the veteran reported that his 
left testicle was caught between his leg and his trousers 
while arising from a squatting position, and that he suffered 
from residual pain.  Physical examination revealed a normal 
left testicle without acute tenderness, masses, or swelling.  
No inguinal hernia was found.  The diagnosis was torn left 
testicle, history inappropriate, normal examination.

The veteran was seen for complaints of testicular pain in 
June 1997.  He reported blunt trauma to the left testicle 
four years previously.  The diagnosis was epididymitis.  The 
provider questioned whether the veteran's pain was due to 
scarring from old trauma.  No testicular mass or nodules were 
noted.  The provider indicated that the problem had 
originally been refractory with doxycycline.  

On a urology consultation in August 1997 an assessment of 
intermittent/recurrent epididymitis was made.

In a March 1998 statement the veteran stated that he had 
right inguinal sprain in August 1997 and that he still had 
pain.  

Although the veteran was seen subsequent to his May 1997 VA 
examination with complaints of testicular pain, there remains 
no evidence of a current chronic disability.  In this regard 
the Board notes that antibiotics were prescribed for 
epididymitis.  Again, it is noted that the veteran failed to 
appear for examination in 1999, and the presence or not of a 
chronic urological disorder could not be ascertained.  

There is no evidence of inguinal injury or a torn right 
testicle in the service medical records.  In the absence of a 
current disability, service connection must be denied.  
Brammer, supra.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Ureterolithiasis

Review of the record discloses that the veteran was 
hospitalized at a private hospital in August 1989 with 
abdominal pain, nausea, and vomiting.  Urinalysis showed red 
blood cells.  The provider indicated his belief that the 
veteran passed a small stone.  The diagnosis was probable 
acute right ureterolithiasis with hematuria and secondary 
abdominal pain.  

On enlistment examination in March 1993, probable 
nephrolithiasis in 1989 was noted.  However, a March 1993 
radiologic consultation revealed no signs of residual calculi 
within the kidneys, ureters, or bladder.  

The veteran was hospitalized in December 1995 with complaints 
of fever, malaise and gross hematuria.  While 
nephrolithiasis, glomerulonephritis, and nephropathy were 
considered, it was felt that, in the absence of pain, 
recurrent nephrolithiasis was less likely.  It was also noted 
that the time course was not appropriate for post-
streptococcal glomerulonephritis.  The discharge diagnoses 
were viral syndrome, gross hematuria.

At his May 1997 VA examination, the veteran reported a 
history of hematuria.  The diagnosis was history of 
ureterolithiasis, resolved.

During a July 1997 assessment for a medical evaluation board, 
the examiner noted that there was no evidence of hematuria.  

The only evidence of hematuria in service dates to December 
1995, at which time the symptom was attributed to a viral 
syndrome.  Nephrolithiasis, glomerulonephritis, and 
nephropathy were specifically ruled out at that time.  No 
evidence of hematuria was noted on examination in July 1997, 
and urinalysis was negative for albumin on discharge 
examination in August 1997.  Absent evidence of a current 
disability, the veteran's claim of entitlement to service 
connection for ureterolithiasis must also be denied.  
Brammer, supra.  The preponderance of the evidence is against 
this claim and there is no doubt to be resolved.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

	Spot on Tongue

The veteran asserts that he has a blotch on his tongue as the 
result of undergoing shots during training.  

The May 1997 VA examination report does not indicate that the 
veteran complained of any problems referable to his mouth or 
tongue.  

On discharge examination in August 1997 the veteran's mouth 
and throat were noted to be normal.  

There is no evidence of a disability manifested by a blotch 
on the veteran's tongue.  Accordingly, service connection for 
such a disability must be denied.  Brammer, supra.  The 
preponderance of the evidence is against this claim and there 
is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Hearing Loss

Audiometric testing on enlistment examination in March 1993 
revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
0
5
5
0
0

Left
0
0
0
0
5




Audiometric testing in October 1996 revealed the following 
puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
30
20
25
20
30

Left
20
20
25
15
30



The diagnosis at the May 1997 VA examination was exposure to 
loud sounds, no significant hearing loss.

Audiometric testing in July 1997 revealed the following 
puretone thresholds:






HERTZ




500
1000
2000
3000
4000

Right
15
10
10
10
20

Left
10
10
15
20
30



On separation physical examination in August 1997, 
audiometric testing revealed the following puretone 
thresholds:




HERTZ




500
1000
2000
3000
4000

Right
15
10
10
10
20

Left
10
10
15
20
30



Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiometrict testing in 1996 and 1997 demonstrates that the 
veteran does not have hearing loss as defined by the 
regulation.  Accordingly, in the absence of competent 
evidence demonstrating current hearing loss disability as 
defined by the regulation, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss 
disability.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Ratings

The veteran seeks higher initial evaluations for 
granulomatous disease, scars on the left hand, tinea capitus, 
and a chip fracture of the left fifth finger.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In June 1994 the veteran requested an X-ray of his left hand 
and wrist.  He stated that he punched a padded wall during 
physical training and that he had pain in the first and 
second metacarpals.  He presented with left hand pain and 
swelling.  X-rays revealed a possible nondisplaced fracture 
of the fifth metacarpal.  A chip fracture of the left fifth 
metacarpal was assessed.  

The service medical records indicate that the veteran had 
warts removed from his left hand.  

A chest X-ray report dated in October 1996 notes evidence of 
old granulomatous disease.  There were no associated 
symptoms.  

On VA examination in May 1997, the veteran's lungs were clear 
to auscultation.  A one by three millimeter scar on the left 
thumb was noted.  The thumb had full range of motion and the 
scar was nontender.  The left index finger had a two 
millimeter scar at the distal tuft, without induration.  The 
diagnoses were chemical burn to left thumb with minimal scar 
and full range of motion, and stab wound to the left index 
finger with minimal distal paresthesias.  The examiner noted 
a macular port-wine colored lesion to the base of the scalp 
on the left, consistent with a birthmark or possibly tinea 
capitus.  On examination, the veteran's left hand appeared 
normal without deformity as a result of a boxer's fracture.  
There was no heat, redness, swelling, or tenderness.  There 
was subjective paresthesia of the left index finger.  The 
diagnosis was boxer's fracture of the left hand, healed 
without sequela.

During a July 1997 assessment for a medical evaluation board, 
the examiner noted a chest X-ray had demonstrated calcified 
granulomas in the hilar regions.  A chest X-ray taken in 
association with the assessment was clear.  August 1997 
pulmonary function tests revealed Forced Expiratory Volume in 
one second (FEV-1) at 89 percent of predicted value on one 
test and at 91 percent on another, and Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
117 percent on one test and 103 percent on another.  Mild 
restriction was reported.  No reversible airway disease was 
found.

In an October 1998 statement, the veteran complained that his 
VA examination was not thorough and that the examiner did not 
adequately assess the evidence.  As a result, the RO 
scheduled additional examinations in January and February 
1999.  However, reports from the VA Medical Center indicate 
that the veteran failed to report for those examinations.  



	Granulomatous Disease

This disability is currently evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6820, 
for benign neoplasms of the respiratory system.  That code 
indicates that evaluations should be carried using an 
appropriate respiratory analogy.  

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 10 percent rating where the evidence shows 
Forced Vital Capacity (FVC) of 75- to 80-percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) of 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833.

Chronic Bronchitis is evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600, which provides for a 10 percent 
evaluation where Forced Expiratory Volume in one second of 
(FEV-1) of 71 to 80 percent predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) 71 to 80 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66 to 80 percent predicted.

Based on the evidence of record, the Board must conclude that 
a compensable evaluation for granulomatous disease is not 
warranted.  The evidence demonstrates that the veteran has no 
current pulmonary or respiratory symptoms related to old 
granulomatous disease.  On VA examination in May 1997, the 
veteran's lungs were clear.  The examiner noted a history of 
bronchitis but indicated that it  had resolved.  

In any event, pulmonary function tests do not show such 
respiratory impairment as to warrant the minimum compensable 
rating, and where the schedule does not provide a zero 
percent evaluation and the criteria for the minimum 
compensable rating are not met, a noncompensable rating is 
assigned.  38 C.F.R. § 4.31 (2005).  Therefore, the Board 
must conclude that a compensable evaluation is not 
appropriate.

	Scars on Left Thumb and Index Finger, Stab Wound of Left 
Foot

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended. By 
regulatory amendment, effective August 30, 2002, changes were 
made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if poorly 
nourished and subject to repeated ulceration or if they were 
tender and painful on objective demonstration.  Scars could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

The medical evidence of record indicates that the scars on 
the veteran's left hand and foot are not tender, painful, 
poorly nourished, subject to repeated ulceration or 
productive of functional impairment.  No other functional 
impairment has been attributed to these scars. As such, the 
currently assigned noncompensable ratings are appropriate.



	Tinea Capitus

The veteran's service-connected tinea capitus is rated under 
38 U.S.C.A. § 4.118, Diagnostic Code 7806.

Under the criteria in effect prior to August 30, 2002, the 
rating schedule provides for a noncompensable rating for 
eczema with slight, if any exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  It provides for a 
10 percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.

The revised Diagnostic Code 7806 provides a noncompensable 
evaluation for dermatitis or eczema when less than 5 percent 
of the entire body or less than 5 percent of exposed area is 
affected, and no more than topical therapy is required during 
the past 12 month period.  A 10 percent rating is provided 
when at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed area is affected; or, intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  

Dermatitis and eczema may also be evaluated pursuant to 
disfigurement of the head, face or neck, under 38 C.F.R. § 
4.118, diagnostic code 7800, or under the criteria for scars.  

Under the old Diagnostic Code 7800 (effective prior to August 
30, 2002), a noncompensable rating is warranted for slightly 
disfiguring scars of the head, face or neck and a 10 percent 
disability evaluation is warranted for moderately disfiguring 
scars of the head, face or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Under the new Diagnostic Code 7800 (effective from August 30, 
2002), a 10 percent disability evaluation is warranted for 
disfigurement of the head, face, or neck, where there is one 
characteristic of disfigurement; and a 30 percent disability 
evaluation is warranted for disfigurement of the head, face, 
or neck, with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are (1) a scar five or more inches (13 or 
more cm) in length, (2) a scar at least one-quarter inch (.6 
cm) wide at the widest part; (3) the surface contour of the 
scar is elevated or depressed on palpation; (4) the scar is 
adherent to the underlying tissue; (5) the skin is hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
the skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.)in an area exceeding six square inches; (7) the 
underlying soft tissue is missing in an area exceeding six 
square inches; and (8) the skin is indurated and inflexible 
in an area exceeding six square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

The only evidence pertaining to the veteran's tinea capitus 
is contained in the May 1997 VA examination report.  The 
examiner noted that there was a macular port-wine colored 
lesion at the base of the veteran's scalp on the left, 
consistent with a birthmark or possibly tinea capitus.  The 
veteran associated the lesion with injections during basic 
training, and noted that it had originally manifested as a 
rash.  The evidence does not indicate that there is 
functional limitation or disfigurement associated with the 
veteran's tinea capitus.  The size of the lesion is not 
noted, and it is unclear whether it involves an exposed area; 
however, a lesion at the base of the scalp would affect less 
than 5 percent of the whole body.  The evidence does not 
indicate that the lesion is tender, painful, poorly 
nourished, subject to repeated ulceration.  There is no 
indication that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for this disability.  In sum, there is no indication that 
symptoms exist which would warrant a compensable evaluation 
for this disability.  Accordingly, the veteran's claim for an 
initial compensable evaluation for tinea capitus is denied.

	Chip Fracture of Left Fifth Finger

A chip fracture of the left fifth finger was diagnosed during 
service, after the veteran struck a wall with his left hand.

On VA examination in May 1997, the examiner noted that the 
fracture had healed and that there were no sequelae.  

This disability is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, which provides a noncompensable 
evaluation for ankylosis of the ring or little finger for 
either the dominant or non-dominant hand.  The note under 
Diagnostic Code 5227 indicates to also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Extremely unfavorable ankylosis, which 
contemplates all joints of the finger being in extension or 
extreme flexion, or with rotation and angulation of bones, is 
ratable as amputation.  

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as noncompensably disabling. A higher 
rating is also not warranted under this code.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The Board has concluded that the currently assigned 
noncompensable evaluation is appropriate for this disability.  
There is no indication of any functional impairment 
associated with the chip fracture of the left fifth finger.  
The applicable diagnostic codes do not allow for a 
compensable evaluation, and there is no evidence of symptoms 
which would allow application of the criteria for amputation.  
As such, the claim for an initial compensable evaluation for 
a chip fracture of the left fifth finger must be denied.

Entitlement to a 10 Percent Evaluation for Multiple 
Noncompensable 
Disabilities Under the Provisions of 38 C.F.R. § 3.324

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324 (2005).

The veteran is currently service connected for granulomatous 
disease, scars of the left thumb and index finger, residuals 
of a stab wound to the left foot, tinea capitus of the scalp, 
and a chip fracture of the left fifth finger.  All of these 
disabilities have been found to be noncompensably disabling.

There is no indication that the currently service connected 
disabilities interfere with the veteran's employability.  
There are no clinical symptoms related to the granulomatous 
disease, and there is no competent evidence of functional 
impairment related to the remaining service-connected 
disabilities.  The evidence of record demonstrates that the 
veteran's service-connected disabilities do not interfere 
with normal employability.  Accordingly, a compensable 
evaluation is not warranted under the provisions of 38 C.F.R. 
§ 3.324.


ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a thoracic spine 
disability is granted.

Entitlement to service connection for a lumbosacral spine 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right calf disability 
is denied.

Entitlement to service connection for a right foot 
disability, to include disability of the great toe and fifth 
toe is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a left index finger 
disability is denied.

Entitlement to service connection for a pulmonary disability, 
to include bronchitis and reactive airway disease is denied.

Entitlement to service connection for a xiphoid process 
injury (sternal fracture) is denied.

Entitlement to service connection for costochondritis is 
denied.

Entitlement to service connection for a right eye disability, 
to include floating tissue and a ruptured blood vessel is 
denied.

Entitlement to service connection for right inguinal strain 
and a torn testicle is denied.

Entitlement to service connection for ureterolithiasis 
(claimed as blood in the urine) is denied.

Entitlement to service connection for a red blotch on the 
tongue is denied

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial compensable evaluation for old 
granulomatous disease of the lung is denied.

Entitlement to an initial compensable evaluation for a scar 
of the left index finger is denied.

Entitlement to an initial compensable evaluation for a scar 
of the left thumb is denied.

Entitlement to an initial compensable evaluation for 
residuals of a stab wound to the left foot is denied.

Entitlement to an initial compensable evaluation for tinea 
capitus to the posterior occipital scalp is denied.

Entitlement to an initial compensable evaluation for a chip 
fracture of the left fifth finger is denied. 

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


